      Case 2:20-cv-00452-HB Document 77 Filed 10/23/20 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                     :             CIVIL ACTION
                                     :
             v.                      :
                                     :
NEPTUNE INVESTORS, LLC et al.        :             NO. 20-452


                              MEMORANDUM

Bartle, J.                                       October 22, 2020


         Plaintiff Warren Hill, LLC (“Warren Hill”) has sued

defendants Neptune Investors, LLC, AHG Group, LLC, AHG Group

Holdings, LLC, HFP Investors, LLC, Gorovitz Family Limited

Partnership, CHGO Real Estate Consulting Group, LLC, and Gene

Harris (“defendants”) in this diversity action for violation of

the Pennsylvania Uniform Voidable Transactions Act, 12 Pa. C.S.

§ 5101, and for unjust enrichment.       The gravamen of the amended

complaint is alleged fraudulent transfers of assets, including a

45 percent membership interest in Blue Stone Finance, LLC

(“BSF”), to defendants by SFR Equities, LLC (“SFR”).         Warren

Hill is the judgment-creditor and SFR is the judgment-debtor in

a prior lawsuit heard before this court, Warren Hill v. SFR

Equities, LLC, Civil Action No. 18-1228, 2019 WL 3304693 (E.D.

Pa. July 23, 2019).

         Before the court is the motion of defendants for

summary judgment under Rule 56 of the Federal Rules of Civil
         Case 2:20-cv-00452-HB Document 77 Filed 10/23/20 Page 2 of 7



Procedure based on defendants’ fourth affirmative defense

asserted in their answer.       That defense avers that Warren Hill

has failed to join indispensable parties and that these entities

“would be impacted by virtue of the relief sought within the

Amended Complaint.”      Specifically, defendants assert that BSF

and its members1 are indispensable parties to this action.              One

of BSF’s members, NAI Ark Funding, LLC, has a member, David

Reape, who is a citizen of Pennsylvania.           Plaintiff Warren

Hill’s members are all citizens of the Commonwealth.            See

Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir.

2010).    If the court finds that BSF should be joined in this

action as a defendant, the court’s subject matter jurisdiction

based on complete diversity of citizenship would be destroyed.

            At the outset, we note that the motion of defendants

for summary judgment is not the proper motion to advance in

connection to the alleged failure to join indispensable parties.

Defendants should have instead filed a motion to dismiss

pursuant to Rule 12(b)(1) for lack of subject matter

jurisdiction and Rule 12(b)(7) for failure to join an

indispensable party under Rule 19.         See Ricci v. State Bd. of




1.   BSF has six members: AHG Group Holdings, LLC; HFP
Investors, LLC; Gorovitz Family Limited Partnership; BHF
Investments, LLC; NAI Ark Funding, LLC; and the Eleven Corp.
BHF Investments, LLC, NAI Ark Funding, LLC, and the Eleven Corp.
currently are not parties to this action.
                                     -2-
         Case 2:20-cv-00452-HB Document 77 Filed 10/23/20 Page 3 of 7



Law Examiners, 569 F.2d 782, 784 (3d Cir. 1978).           Nonetheless,

the court will construe this motion as if properly denominated

under Rule 12(b)(1) and Rule 12(b)(7).

                                     I.

            As set forth in more detail in the court’s decisions

in Warren Hill, LLC v. SFR Equities, LLC, Warren Hill owned a

membership interest in a company, Vendor Assistance Program

(“VAP”), which it sold to SFR effective January 1, 2016.                As

part of the agreement of sale, SFR agreed to pay Warren Hill a

portion of VAP’s income for 2016, 2017, and 2018.            When SFR

failed to pay Warren Hill the entire portion of the income to

which Warren Hill was entitled, Warren Hill brought suit in this

court.

            On July 23, 2019, this court entered summary judgment

in favor of Warren Hill and against SFR on liability.            On

December 3, 2019, the court entered summary judgment as to

damages in favor of Warren Hill and against SFR for a total

judgment of $6,226,688.19.

            SFR subsequently filed a notice of appeal.          Since SFR

did not file a bond, Warren Hill seeks to execute on the

judgment entered against SFR.        See Fed. R. Civ. P. 62(b); Fed.

R. App. P. 8(a)(1).      Over the past two years and during the

course of the previous litigation, SFR transferred almost all of

its assets to defendants, including its 45 percent ownership of

                                     -3-
      Case 2:20-cv-00452-HB Document 77 Filed 10/23/20 Page 4 of 7



BSF, which it transferred to AHG Group Holdings, LLC, HFP

Investors, LLC, and Gorovitz Family Limited Partnership, all of

which are members of BSF.     Defendants deny that any transfers

were improper.

         As part of its effort to satisfy the judgment entered

in its favor in the previous action, Warren Hill has sued

defendants in this matter since SFR has virtually no remaining

assets after its transfers to defendants.       SFR is affiliated in

one way or another with all of the entities to which it

transferred its assets.     Defendants and SFR are all owned and

controlled by Alan Ginsberg, Gene Harris, and Aaron Gorovitz.

                                  II.

         In deciding a motion to dismiss under Rule 12(b)(7)

for failure to join a party under Rule 19, a court must first

determine whether a party is necessary under Rule 19(a) and then

whether it is indispensable under Rule 19(b).        Gen. Refractories

Co. v. First State Ins. Co., 500 F.3d 306, 312 (3d Cir. 2007).

Rule 19(a) requires that a party must be joined if “that person

claims an interest relating to the subject of the action and is

so situated that disposing of the action in the person’s absence

may: (i) as a practical matter impair or impede the person’s

ability to protect the interest.”       Fed. R. Civ. P. 19(a)(1)(B).

Rule 19(b) provides that “[i]f a person who is required to be

joined if feasible cannot be joined, the court must determine

                                  -4-
      Case 2:20-cv-00452-HB Document 77 Filed 10/23/20 Page 5 of 7



whether, in equity and good conscience, the action should

proceed among the existing parties or should be dismissed.”

Fed. R. Civ. P. 19(b).

         In determining whether a party is necessary under Rule

19(a)(1), the court must look to whether complete relief can be

granted “to persons already named as parties to the action.”

Gen. Refractories Co., 500 F.3d at 313 (emphasis in original).

Joinder is not required simply because absent parties may be

affected by the judgment if the absent parties’ interests are

already “fully represented by parties present.”        Owens-Illinois,

Inc. v. Lake Shore Land Co., 610 F.2d 1185, 1191 (3d Cir. 1979)

(citing 3A James Wm. Moore et al., Moore’s Federal Practice

¶ 19.07-1 (2d ed. 1979)).    To decide if an existing party

adequately represents the interests of an absent party, the

court “should consider if that party’s interests, capability and

disposition are such that it can be relied upon to assert any

argument which the absent party would logically make, and

whether the absent party would bring some element to the

proceedings which would otherwise be neglected.”        Aerolink

Int’l, Inc. v. Colonial Parking, Inc., No. 96-1130, 1996 WL

482915 at *5 (E.D. Pa. Aug. 21, 1996).

         If a court finds that absent parties are necessary and

therefore should be joined but joinder is not feasible because

it would destroy diversity of citizenship, the court must

                                  -5-
      Case 2:20-cv-00452-HB Document 77 Filed 10/23/20 Page 6 of 7



determine whether the absent parties are “indispensable.”            Gen.

Refractories Co., 500 F.3d at 312.      If the absent parties are

indispensable, the action cannot go forward without their

joinder.   Id.

           Warren Hill avers that SFR transferred its assets to

defendants, all of which are ultimately owned and controlled by

Ginsberg, Harris, and Gorovitz, who also own and control SFR.

One such transfer of assets included a transfer of SFR’s 45

percent interest in BSF to AHG Group Holdings, LLC, HFP

Investors, LLC, and Gorovitz Family Limited Partnership.

           Defendants allege in their motion that BSF must be

joined as a party to this action since the outcome of this

litigation will directly impair the ability of BSF and its

members to protect their legal interests.       Specifically,

defendants claim that any transfer of interest in BSF back to

SFR or to Warren Hill will have adverse tax consequences and

will affect the control BSF members exert over such transfers

pursuant to their operating agreement.

           The court recognizes that BSF may be affected by the

outcome of this litigation, but that does not mean it is a

necessary party which must be joined in this action.         See Owens-

Illinois, Inc., 610 F.2d at 1191.       The parties already named in

this action adequately represent the interests of BSF and its

members.   SFR transferred its interest in BSF to AHG Group

                                  -6-
         Case 2:20-cv-00452-HB Document 77 Filed 10/23/20 Page 7 of 7



Holdings, LLC, HFP Investors, LLC, and Gorovitz Family Limited

Partnership, all of which are named defendants in the amended

complaint.     These transferees have a strong financial interest

in preserving their asset and vigorously defending it from any

loss.    Based on their interest in BSF, defendants can reasonably

be relied upon to make any argument that BSF would make on its

own to protect that interest.        Defendants have not demonstrated

anything in their motion that BSF brings to this action that the

interests of the other defendants do not already represent.

            BSF is not a necessary party to this action.          The

court therefore need not decide whether BSF is an indispensable

party.    Since joinder of BSF and its non-diverse member are not

necessary, the court retains subject matter jurisdiction over

this action.     Accordingly, the motion of defendants to dismiss

under Rule 12(b)(1) for lack of subject matter jurisdiction and

12(b)(7) for failure to join an indispensable party under Rule

19 will be denied.




                                     -7-
